IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 66 WM 2019
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
RAYSHAWN EDWARDS,                           :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2019, the “Petition for Allowance of Appeal

Nunc Pro Tunc” is DENIED.